Citation Nr: 0804448	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for an 
upper left arm scar from a gunshot wound. 

2.  Entitlement to a compensable disability evaluation for a 
chest scar from a gunshot wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from August 1964 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In August 2006, the Board affirmed the RO's decisions in this 
case.  At that time, five issues were before the Board.  The 
veteran appealed the case to the U.S. Court of Appeals for 
Veterans Claims (Court).  

In August 2007, the VA General Counsel and the veteran's 
representative filed a motion with the Court.  The Court 
approved the joint motion that month, vacating and remanding 
the Board's decision in this case regarding solely the issues 
of entitlement to a compensable disability evaluation for an 
upper left arm scar from a gunshot wound and entitlement to a 
compensable disability evaluation for a chest scar from a 
gunshot wound.  All other issues addressed by the Board are 
no longer before the Board at this time.

The veteran has recently raised the claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
with the RO.  This claim was denied by the Board in August 
2006 and this decision is not impacted by the Court's actions 
in this case.  The veteran is required to provide new and 
material evidence to reopen this claim.  The RO should insure 
that the veteran receives notice that will meet the 
requirements of the Court in Kent v. Nicholson, 20 Vet. App. 
1 (2006) regarding this issue.  In any event, the claim of 
service connection for PTSD is not before the Board at this 
time. 

FINDINGS OF FACT

1.  The veteran's upper left arm scar does not cause 
limitation of motion, but does cause subjective complaints of 
pain.   

2.  The veteran's chest scar does not cause limitation of 
motion, but does cause subjective complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no greater, for 
a scar on the upper left arm have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code (DC) 7805 (2002 and 2007).

2.  The criteria for a 10 percent rating, but no greater, for 
a chest scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, DC 7805 (2002 and 
2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

With regards to the veteran's claims for his scars, during 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2007), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as the veteran's scars.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Therefore, the 
Board will evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  However, the VA's Office of General 
Counsel determined in an opinion that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-00 
(Apr. 10, 2000).  

The veteran asserts that he is entitled to compensable 
ratings for his service-connected upper arm and chest scars, 
currently evaluated under DC 7805, scars, other.  38 C.F.R. 
§ 4.118.  

The Board notes that there is no objective evidence that the 
veteran's scars are painful to warrant application of DC 7804 
(scars, superficial, painful on examination).  There is no 
evidence that the scars exceed six square inches to warrant 
application DC 7801 (scars, other than head, face, or neck, 
that are deep or that cause limited motion).  There is no 
evidence that the veteran's scars occupy an area of 144 
square inches or greater to warrant application of DC 7802 
(scars, other than head, face, or neck, that are superficial 
and do not cause limited motion).  There is no evidence to 
show that the veteran's scars are unstable to warrant 
application of DC 7803 (scars, superficial, unstable).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

The old and new rating criteria for DC 7805 are identical, 
therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Both the old and new criteria instruct the rater to rate 
scars under DC 7805 on limitation of function of the affected 
part.  

The veteran underwent a VA examination in February 2004. The 
examiner noted that the veteran sustained a gunshot would 
through the left pectoral area, which exited through the 
posterior left upper arm just below the humeral head at the 
soft tissue.  There was no major nerve damage or vascular 
injury.  The examiner noted that the veteran had no permanent 
injury that affected the use of the left arm from his gunshot 
wound.  There was no evidence at the February 2004 
examination that the veteran's scars were painful or that 
they limited his motion in any way, providing evidence 
against this claim.  

At his January 2003 VA peripheral nerves examination, the 
examiner noted that the bullet's point of entry was the left 
shoulder, external to the chest and that the exit would was 
in the triceps area of his left upper arm.  The entrance 
wound measured 7 centimeters and the exit wound was 4 
centimeters.  

The veteran reported that approximately four times per year, 
for about 5 seconds, he had a shooting pain from the left 
cervical area down to the shoulder.  He also complained of 
minimal numbness over his left thumb and the thumb side of 
his forearm up to almost his elbow over a thin area.  He 
reported that the numbness caused him no difficulties.  

Upon examination, the examiner found no evidence of injury to 
the brachial plexus or the major blood vessels of the left 
arm.  The examiner found no evidence of motor disturbance.  
At most, he had a minimal hypoesthesia of the CAT1 dermatome 
of the left arm.  The examiner stated that there was no 
evidence of any nerve impingement, nor was there evidence to 
indicate any pain from the areas affected by the scars.  
There was no indication that the veteran's motion was limited 
in any way, providing more evidence against this claim. 

In his July 2002 claim, the veteran asserted that his scars 
were painful.  

In April 2002, the veteran was treated at a VA Medical Center 
(VAMC) for low back pain, and the examiner noted that the 
veteran had decreased pinprick sensation on his left upper 
extremity.  The examiner did not mention the veteran's scar 
as the reason for this decreased sensation, nor did the 
examiner report that the veteran's range of motion was 
affected by the scars.  

The primary basis for the joint motion was the recent 
decision in  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), decided well after the Board's August 2006 decision.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Barr decision was 
also decided well after the Board's August 2006 decision.     

Like varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Board believes that a painful scar is a 
condition capable of lay diagnosis.  See Espiritu and 
Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. August 
24, 2007).

The Board has considered whether a VA examination is required 
in this case, but in light of the cases cited above, the 
Board believes it can find a 10 percent evaluation under 
Diagnostic Code 7804 for each scar, finding that the veteran 
has superficial scars that are pain on examination.  While 
there is little evidence that the scars are painful "on 
examination", the Board can not ignore the recent joint 
motion and finds that further examinations (or litigation) on 
this issue serves no constructive purpose for either the 
veteran or the VA.   

Based on the veteran's statements, the Board finds a 10 
percent evaluation is warranted for each scar under 
Diagnostic Code 7804. 

With regarding to an evaluation beyond 10 percent for either 
scar, the Board finds that the post-service medical record 
provides significant evidence against such a finding.  The 
Board finds that the facts and examinations cited above are 
entitled to great probative weight and that they provide 
evidence against an evaluation beyond 10 percent for either 
scar.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in October 2002, June 2003, and 2001 letter from an 
unspecified month, beyond the information provided in the 
December 2003 statement of the case (SOC) and July 2004 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the December 2003 SOC and the July 2004 SSOC 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in 
2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the three VCAA notices 
and the December 2003 SOC and the July 2004 SSOC  otherwise 
fully notified the veteran of the need to give VA any 
evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

Importantly, at the Court, no finding was made regarding the 
issue of inadequate notice and the issue does not appear to 
have even been argued by the veteran's representative.  Thus, 
even in light of Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), the Board finds that the veteran 
has been clearly provided adequate notice and that further 
notice would serve no constructive purpose in this case.  
Beyond the notice provided by the VA, the litigation at the 
Court clearly provides the veteran was actual knowledge of 
what is required to prevail in this case.     
   
With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

A compensable disability evaluation for an upper left arm 
scar from a gunshot wound to 10 percent is granted.  

A compensable disability evaluation for a chest scar from a 
gunshot wound to 10 percent is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


